Citation Nr: 9921088	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a kidney 
condition.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for ulcers.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to December 
1954.  

In 1960, the veteran commenced a claim alleging entitlement to 
service connection for ulcers.  The Department of Veterans 
Affairs (VA) Regional Office (RO) in Colombia, South Carolina, 
denied the claim on the basis that there was no diagnosis of a 
chronic gastrointestinal disease during service or at the time of 
discharge.  Notice of the RO's denial and information concerning 
the veteran's appellate rights were addressed in a letter dated 
in November 1960.  A notice of disagreement was not filed, and as 
a result the RO decision became final. 

In 1982, the veteran commenced a claim alleging entitlement to 
service connection for a back disability and a kidney condition.  
In an August 1982 decision, the RO denied the claims on the basis 
that there was no evidence of injury to the kidney or back during 
service and there were no objective medical findings of any 
chronic disease process or pathology during service and the 
discharge examination was negative.  It was further noted that 
the recent medical reports did not establish the inception or 
chronicity of the disabilities as dating from service.  Notice of 
the RO's denial and information concerning the veteran's 
appellate rights were addressed in a letter dated in August 1982.  
A notice of disagreement was not filed, and as a result the RO 
decision became final. 

In 1986, the veteran filed an application to reopen the claims of 
service connection for ulcers, a kidney condition, and a back 
disability.  At that same time, he commenced a claim of service 
connection for hearing loss.  In a February 1986 decision, the RO 
refused to reopen the claims of service connection for ulcers, a 
kidney condition, and a back disability on the basis that new and 
material evidence had not been submitted to warrant reopening the 
claims.  The RO also denied the claim of service connection for 
hearing loss on the basis that the service medical records were 
negative for hearing loss in service and the separation 
examination showed normal hearing.  Notice of the RO's 
determinations and information concerning the veteran's appellate 
rights were addressed in a letter dated in March 1986.  A notice 
of disagreement was not filed, and the RO decision became final.  

In June 1996, the veteran applied to reopen his claims of service 
connection for ulcers, a back disability, a kidney condition, and 
hearing loss.  In an October 1996 decision, the RO refused to 
reopen the claims of service connection for ulcers, a back 
disability, a kidney condition, and hearing loss on the basis 
that new and material evidence had not been submitted to reopen 
the claim.  Notice of the RO's determinations and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in November 1996. 

In November 1996, the veteran filed a VA Form 9.  The RO 
requested clarification as to which decisions he wanted to 
disagree with.  In October 1997 he filed a VA Form 526 citing, 
inter alia, the disabilities listed as issues herein  A statement 
of the case, which reflects the issues stated on the face of this 
decision, was issued in April 1998.  The veteran's substantive 
appeal was received in May 1998.  In January 1999, the veteran 
testified before the undersigned at a personal hearing.  


FINDINGS OF FACT

1.  In an unappealed decision of February 1986, the RO refused to 
reopen the claim of service connection for a kidney condition, on 
the basis that new and material evidence had not been submitted 
to warrant reopening the claim.

2.  In an unappealed decision of February 1986, the RO refused to 
reopen the claim of service connection for ulcers, on the basis 
that new and material evidence had not been submitted to warrant 
reopening the claim.

3.  In an unappealed decision of February 1986, the RO refused to 
reopen the claim of service connection for a back condition, on 
the basis that new and material evidence had not been submitted 
to warrant reopening the claim.

4.  In an unappealed decision of February 1986, the RO denied the 
claim of service connection for hearing loss on the basis that 
the service medical records were negative for hearing loss in 
service and the separation examination showed normal hearing.  

5.  The evidence reviewed and submitted since the RO's February 
1986 decision is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim. 




CONCLUSIONS OF LAW

1.  The RO's February 1986 decision refusing to reopen the claim 
of service connection for a kidney condition is final; evidence 
submitted since that decision is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The RO's February 1986 decision refusing to reopen the claim 
of service connection for ulcers is final; evidence submitted 
since that decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

3.  The RO's February 1986 decision refusing to reopen the claim 
of service connection for a back disability is final; evidence 
submitted since that decision is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

4.  The RO's February 1986 decision denying the claim of service 
connection for hearing loss is final; evidence submitted since 
that decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's pre-induction examination report of July 1952 is 
negative for reported findings or diagnoses regarding a kidney 
condition, back conditions, or gastrointestinal disorders.  His 
hearing was 15/15 whispered and spoken voice, bilaterally.  

Regarding his kidneys, the service medical records show that the 
veteran was treated for complaints of pain in the lumbar area in 
March 1953.  It was reported that he was urinating ten to twelve 
times per day and five to six times per night.  There was a two-
year history of bed-wetting.  In October 1953, it was noted that 
the veteran had a history of cystitis.  

Regarding gastrointestinal problems, in a 1953 entry it was noted 
that the veteran complained of a stomachache.  He experienced 
cramps that June, and he had problems with pain in the 
epigastrium and awaking at night during that August.  He had 
vomited and experienced pain, and there was no melena.  He was 
treated for complaints of stomachaches in October 1954.  At that 
time, his bowel movements were normal and he was not eating 
anything from the mess hall.

Regarding the low back, in July 1954 the veteran underwent an 
examination of his right hip and a history of a right hip 
fracture in January 1953 was mentioned.  The examiner determined 
that the veteran probably had a low back strain, which was 
negative at that time.  The examiner prescribed bed boards and 
noted that the veteran could report for regular duty.  He was 
treated for low back strain in October 1954.  

Regarding his ears, in March 1954, he was treated for external 
otitis, and the examiner found a small furuncle in the lobe of 
the ear.  

The separation examination report of December 1954 is negative 
with regards to abnormalities or diagnoses related to the 
kidneys, back, or gastrointestinal system.  His hearing was 15/15 
whispered and spoken voice, bilaterally.

On VA examination of October 1960, the veteran reported that he 
had experienced pain in the epigastrium off and on since 1952 or 
1953, and that he was told that he suffered from a stomach ulcer.  
It was further noted that the ulcer was successfully treated with 
diet and medicine.  The examination of the abdomen was negative.  
The examination of the genitourinary system was normal.  The 
examiner reported a diagnosis of history of stomach ulcer.  

In a November 1960 decision, the RO denied the veteran's claim of 
service connection for ulcers on the basis that there was no 
diagnosis of a chronic gastrointestinal disease during service or 
at the time of discharge.  

VA records show that in March 1982, the veteran was diagnosed 
with low back syndrome.  At that time, he reported that he 
injured his lower flank area during service when he fell off of a 
truck and that he had frequent urination with occasional 
incontinence since that time.  It was also noted that he takes 
Maalox for his stomach and medication for his kidney.  

An audiological evaluation was conducted in March 1982, and 
revealed mild to severe sensorineural hearing loss bilaterally, 
worse in the left ear.  

In May 1982, an examiner diagnosed probable prostatitis and 
chronic low back pain.  When he was seen later that month, the 
examiner diagnosed low back pain, questionable old trauma with 
demineralization.  It was also noted that the x-rays revealed 
demineralization.  The absence of a functional left kidney as 
well as degenerative changes of the ankle, knees, and shoulder 
mainly on the right, were noted in a May 1982 bone scan report.  
In June 1982, a diagnosis of mechanical low back pain was 
reported.  In June 1982, an examiner noted an impression of 
probable nonbacterial prostatitis, and that July, an examiner 
reported a diagnosis of history of prostatitis and nonfunctioning 
left kidney.  

In 1982, the veteran commenced a claim alleging entitlement to 
service connection for a back disability and a kidney condition.  
The RO denied those claims in August 1982 on the basis that there 
was no evidence of injury to the kidney or back during service 
and there were no objective medical findings of any chronic 
disease process or pathology during service and the discharge 
examination was negative.  It was further noted that the recent 
medical reports did not establish the inception or chronicity of 
the disabilities as dating from service.  

When hospitalized for an inguinal herniorrhaphy in March 1983, 
the veteran reported that he had a 25-year history of low back 
pain.  The reported medical history was significant for several 
genitourinary symptoms, and the treatment of prostatitis in 1982.  
It was also noted that the absence of the left kidney was 
revealed on an ultrasound conducted in June 1982. 

VA records show that the veteran was treated for complaints of 
back and leg pain in September, October, November and December 
1983.  It was noted that he had chronic low back pain, and there 
was a reported diagnosis of osteoarthritis. 

In an April 1984 letter, Dr. W. H. Young reported that he had 
treated the veteran since he was a child for various ailments.  
Dr. Young noted that when the veteran was discharged from service 
and during his stay, he fell from a truck and injured his back 
and right leg.  He suffered from those conditions off and on 
since that time.  Dr. Young treated the veteran in January 1983 
for both ailments, and again in April 1984.  At that time, the 
veteran walked into Dr. Young's office with a cane and also 
complained of a urinary condition that he had for a number of 
years. 

On VA examination of June 1984, the examiner reported diagnoses 
of mild benign prostatic hypertrophy and peptic ulcer disease by 
history.  It was noted that the veteran had a history of peptic 
ulcers discovered in 1952 while stationed at Fort Polk, 
Louisiana.  He was hospitalized, x-rays were taken, and he was 
told that he had a peptic ulcer.  He was given some Maalox at 
that time.  He continues to have epigastric pain, especially 
after eating spicy or greasy foods.  The reported impression 
noted for the upper GI series was chronic active peptic ulcer 
disease involving the distal gastric antrum, pyloric channel and 
duodenal bulb with incompletely healed small ulcer crater in the 
center of the duodenal bulb.  

An examination of the ears revealed intact tympanic membranes, no 
inflammations and no discharge.  Some hearing loss was noted.

The orthopedic examiner determined that the veteran's complaints 
are considered chronic low back syndrome most probably due to 
certain degenerative changes of the lumbar spine.  X-rays 
revealed the following: about 10 degrees scoliosis at the 
lumbosacral junction convexed left and mild degenerative changes 
of facet at L4 through S1; disc spaces well preserved and 
pedicles intact; remainder of study unremarkable; and no 
appreciable interval change noted when compared to an October 
1983 study.  

VA records show that in February 1985, an examiner determined 
that there was no evidence of "CIS".  The examiner commented 
that since the symptoms were intermittent, it could only be 
concluded that they may be related to the history of a back 
injury with resultant neurogenic bladder.  Chronic back pain is 
noted in a 1985 progress note.  

On VA examination of July 1985, the examiner reported diagnoses 
of lumbar myalgia, peptic diathesis with symptomatic hiatal 
hernia with mild reflux, historical sensorineural hearing loss 
and normal external ear examination.  The upper GI series 
revealed a small sliding hiatal hernia with a mild degree of 
reflux, and there were no findings of a duodenal ulcer or 
deformity.  X-rays of the lumbar spine were normal.  

In 1986, the veteran commenced a claim of service connection for 
hearing loss and applied to reopen the claims of service 
connection for ulcers, a kidney condition, and a back disability.  
In a February 1986 decision, the RO refused to reopen the claims 
of service connection for ulcers, a kidney condition, and a back 
disability on the basis that new and material evidence had not 
been submitted to warrant reopening the claims.  The claim of 
hearing loss was denied on the basis that the service medical 
records were negative for hearing loss in service and the 
separation examination showed normal hearing.  

In the absence of appellate action, the decisions of 1960, 1982 
and 1986 became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen the 
claim and review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

The United States Court of Appeals for Veterans Claims (Court) 
has established a two-step analysis that must be applied in cases 
in which a claimant seeks to reopen a claim that has become 
final.  First, there must be a determination as to whether there 
is new and material evidence to reopen the claim.  If there is 
such evidence, the claim must be reviewed on the basis of all the 
evidence, both old and new.  A decision regarding either is 
appealable.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the 
evidence is found to be new and material under these guidelines, 
the claim is reopened, and then the Board must evaluate the 
merits of the veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining whether 
evidence is new and material, the credibility of the new evidence 
is, preliminarily, to be presumed.  Then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

In a case unrelated to the present appeal, the Court has stated 
that in determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the question 
now before the Board is whether new and material evidence has 
been added to the record subsequent to the February 1986 refusal 
to reopen the claims of service connection for a kidney 
condition, a back disability, and ulcers, and the denial of the 
claim of service connection for hearing loss.  

In this case, evidence submitted since the RO's determination of 
February 1986 consists of VA treatment records and the veteran's 
personal hearing testimony of January 1999.  

In August 1995, it was noted that x-rays revealed minimum 
degenerative changes and a sclerotic lesion of L4-5.  

The records show that the veteran was treated for chronic 
prostatitis in February 1991, as well as in March, June, August 
and November 1994.  He complained of dysuria in December 1993.  
In January 1994, an examiner reported an impression of 
questionable partially treated prostatitis or epididymia-
orchitis.  Reports of elevated PSAs appear in records dated in 
July and August 1996.  There was mention of prostatic hypertrophy 
in August 1997.  In March 1998, the veteran underwent a 
transurethral vaporization of the prostate and was diagnosed with 
benign prostatic hypertrophy.  

A diagnosis of sensorineural hearing loss appears in a record 
dated in April 1991.  The records reflect audiological 
evaluations and follow-up appointments conducted on a regular 
basis for a period between 1992 and 1997. 

Regarding gastrointestinal problems, the veteran was experiencing 
problems with dysphagia in 1991 and 1993.  He was also treated 
for GERD (gastroesophageal reflux disease) in 1992, 1993 and 
1994.  In August 1991, there was a duodenal ulcer with scarring, 
and Schatzki ring status post dilation.  On evaluation in October 
1991, the examiner reported an impression of mild distal 
esophagitis with dysphagia.  When evaluated in April 1993, the 
reported impressions were: Schatzki's ring status post Maloney 
dilateric; hiatal hernia; distal esophagitis; friable fundic 
mucosa; and scarring of bulb.  Diverticula and hemorrhoids were 
mentioned in an August 1993 report.  There was a reference to the 
veteran's history of gastrointestinal problems in an August 1994 
nutrition note.  An examiner diagnosed bronchitis with 
gastroenteritis in February 1994.  

In January 1999, the veteran testified that he had a hypertrophic 
kidney, and that he had problems with the kidney and frequent 
urination during service.  These particular problems began after 
he fell off of a truck and injured his back and leg.  He also 
experienced urinary incontinence, and was wetting the bed at 
night.  He was sent to the dispensary and given pills, but the 
condition never improved.  He was taken off of parade exercises 
because he could not hold his urine for long periods of time.  
The problems with urinary frequency and bed-wetting were chronic 
during service.  He mentioned that he was told that he may have a 
small bladder.  He still has problems with urinary frequency.  He 
wears pads and sometimes he has to be catheterized.  At times, he 
has noticed blood in his urine.  

He testified that he had problems with his stomach when he was in 
the field because the food was different.  He experienced 
difficulties with swallowing and indigestion.  He was told that 
he had an ulcer.  He has been given various medications such as 
Maalox, Tagamet and Zantac.   

He testified that he injured his back during a training exercise.  
He was sitting on the tailgate of the truck and fell off and 
injured his back and hip.  He recalled that he complained of back 
and hip pain when he left service and started seeing Dr. Young 
around 1955 or 1956.  He continued to see him until he passed 
away six or seven years ago.

Regarding his hearing, he did not recall undergoing an 
audiological evaluation when he was separated from service.  He 
testified that he initially was assigned to be a gunner, and then 
later a cook.  He testified that his hearing was periodically 
checked, and that he was in the field artillery where they would 
fire Howitzers and other guns.  The noise from the Howitzers was 
similar to an explosion and it would take awhile before his 
hearing would return.  He noted that the guns were fired in a 
closed area right over where the cook mess was set up.  Earplugs 
were not issued, and the members of his unit would use items such 
as cotton, cigarette butts, or old rags to plug their ears.  He 
was issued hearing aids from VA, and a VA physician informed him 
that the noise exposure during service was the cause of his 
hearing loss.  He did not recall the physician who offered the 
opinion and issued the hearing aids.  There has been no further 
noise exposure since his separation from service.  After service, 
he was not exposed to noise.  

The Board finds that the evidence presented since the RO's 
decision in February 1986 is not new and material.  The evidence 
of record prior to the RO's decision in 1986 demonstrates that 
during service, the veteran had back pain, and problems with his 
gastrointestinal and genitourinary systems.  The evidence also 
shows that the veteran continued to have such problems after 
service, and that the first documented findings of hearing loss 
appear in records dated in 1982.  Evidence submitted since the 
1986 decision reflect the same ongoing problems involving hearing 
loss, back pain, gastrointestinal and genitourinary problems.  
Therefore, the evidence is not new.  Furthermore, the additional 
evidence submitted contains no medical opinions stating that the 
current findings and diagnoses are related to those noted during 
the veteran's service.  Also, the current audiological 
evaluations do not include opinions linking noise exposure during 
service to the current findings of hearing loss.  Therefore, the 
evidence submitted for consideration is cumulative and redundant, 
and by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

During the January 1999 hearing, the veteran's representative 
argued that the RO's decision did not reflect adequate 
consideration of the statement from Dr. Young.  Therefore, the 
statement should be viewed as new and material evidence.  In this 
regard, the Board finds that the statement was of record and 
presumably considered when the RO refused to reopen the claim; 
therefore it is not new.  

As outlined above, it is the determination of the Board that the 
evidence presented by the appellant with regard to his claim of 
entitlement to service connection for hearing loss, a back 
condition, a kidney condition, and ulcers is not new and 
material, thus the claim is not reopened.  

ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a kidney condition, 
and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for ulcers, and the 
appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a low back 
disability, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for hearing loss, and 
the appeal is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

